Citation Nr: 1432831	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-45 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a compensable rating for bilateral hearing loss.  February 2008 and August 2008 rating decisions during the course of the appeal confirmed this noncompensable rating. 

In addition to the paper claims file, there are Virtual VA electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

1.  Prior to July 12, 2013, audiometric testing, at worst, has revealed Level I hearing acuity in the left ear; and revealed Level I hearing acuity in the right ear.

2.  From July 12, 2013, audiometric testing, at worst, has revealed Level II hearing acuity in the left ear; and revealed Level V hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2013, the criteria for a compensable evaluation for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).

2.  From July 12, 2013, the criteria for a 10 percent evaluation, but no higher, for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in November 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2006 letter also informed the Veteran that in order to establish higher ratings, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The letters also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated numerous times in conjunction with his claim for an increased rating for hearing loss.  The VA examination reports for February 2007, April 2008, June 2010, and July 2013 reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.
Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85 (2013). 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2013). 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2013). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2013).  Each ear will be evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear shall be considered to have an impairment level of I.  38 C.F.R. § 4.85(f) (2013).

The Veteran in this case essentially contends that a noncompensable rating for bilateral hearing loss does not reflect the current severity of his disability.

During a February 2007 VA examination, the Veteran stated that generally his hearing was good except when he was in a noisy environment.  He reported that he had an ear infection in 1968 which led to placement of a set of pressure equalizing tubes in his eras, and that since then he had recurrent ear infections and at least eight sets of tubes.  Pure tone thresholds revealed normal hearing through 3000 Hz in the right ear and through 2000 Hz in the left ear.  His right ear had mild sensorineural hearing loss at 4000 Hz and the left ear had mild to severe sloping sensorineural hearing loss at 3000 and 4000 Hz. Testing results were as follows:

On the authorized VA audiological evaluation (air conduction), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
45
LEFT
5
20
20
40
80

The examiner noted that bone conduction test yielded the same results.  The average  was 26 for the right ear and 40 Hz for the left ear (although the examiner noted 30 Hz, calculations show the average to be 40 Hz).  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

From Table VI of 38 CFR § 4.85, Roman Numeral I is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the pure tone threshold average column.  Similarly, Roman Numeral I is derived for the left ear and used in Table VII of 38 § CFR 4.85.  Either ear can be used as the poorer ear for 38 CFR 4.85 's Table VII as they both equate to the same Roman Numeral.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.

In January 2008, the Veteran reported to the VAMC that he could not hear well and went to the emergency room for a ruptured tympanic membrane, which led to swelling, blood, and puss; however, no hearing test was administered at the time.  

On the authorized VA audiological evaluation in April 2008, the examiner noted bilateral mixed hearing loss with good word recognition scores, and that the Veteran stated he had a lifelong battle with otitis media, as well as a recent occurrence of bleeding from the left ear, although that condition was treated and no longer present.  Pure tone thresholds, in decibels for air conduction, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
75
LEFT
20
25
30
40
75

The average for the right ear was 46 Hz and the average for the left ear was 43 Hz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Though the examiner stated bone conduction results were the best indicator of the Veteran's hearing in this instance, those results yielded an even lower threshold and thus would make no difference in the percent evaluation.  

From Table VI of 38 CFR § 4.85, Roman Numeral I is derived for the right ear and the left ear.  A 0 percent evaluation is derived from Table VII of 38 CFR § 4.85.

In October 2008, the Veteran complained in his Notice of Disagreement that his hearing had become worse.

In January 2009, although the Veteran was seen for a hearing test based on complaints of increased hearing loss, the specific scores were not noted.  The audiometry revealed sensorineural hearing loss, mild sloping to profound bilaterally, and word recognition in both ears was excellent.  

In November 2009, the Veteran submitted a VA Form 9 Substantive Appeal claiming that his hearing loss had worsened significantly over the last two years.  

In June 2010, the Veteran was afforded a VA hearing in examination which showed mild, sensorineural hearing loss in the left ear and moderate, sensorineural hearing loss in the right ear.  On the authorized VA audiological evaluation, pure tone thresholds for air conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
65
LEFT
20
30
25
35
65

The average for the right ear was 45 Hz and the average for the left ear was 38.75 Hz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Therefore, from Table VI of 38 CFR 4.85, Roman Numeral I is derived for both the right ear and the left ear.  A 0 percent evaluation is derived from Table VII of 38 CFR § 4.85.

On the authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
55
90
LEFT
15
25
30
40
80

The average for the right ear was 54 and the average for the left ear was 44 Hz.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 in the left ear.  Therefore, from Table VI of 38 CFR 4.85, Roman Numeral V is derived for the right ear and the Roman Numeral II is derived for the left ear.  A 10 percent evaluation is derived from Table VII of 38 CFR § 4.85.

Based on the above results, a noncompensable rating is assigned during the appeal period, prior to July 12, 2013, the first date when there was objective evidence based on audiological testing that the Veteran's bilateral hearing loss merited a 10 percent evaluation.  A 10 percent rating is assigned from July 12, 2013, based on the objective criteria.

VA's audiological examinations are designed for the purpose of obtaining information necessary for the full and accurate application of the rating schedule, which is based exclusively on the results provided from two objective tests: a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85 (2013). The Veteran has not offered any evidence demonstrating that the testing method used produces inaccurate, misleading or clinically unacceptable results. 

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

The Veteran is certainly competent to report as to his symptomatology and personal experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, while the Veteran has contended that his hearing has deteriorated, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant a compensable rating prior to July 12, 2013, or a rating higher than 10 percent from July 12, 2013.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether a worsening in auditory acuity is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that his bilateral hearing loss has increased in severity to warrant an initial compensable rating prior to July 12, 1013, or that available findings do not accurately reflect his hearing ability at any time. Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted prior to July 12, 2013.

For the foregoing reasons, an initial, compensable disability rating for the Veteran's bilateral hearing loss is not warranted prior to July 12, 2013, and a rating of 10 percent, but no higher, is warranted from July 12, 2013.

Extraschedular Consideration of hearing loss

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the symptomatology and impairment caused by the Veteran's service connected hearing disability are specifically contemplated by the rating criteria, as shown above.  While the Veteran suffers from chronic ear infections, he already receives a separate compensable rating for chronic bilateral otitis media.  

To the extent that the Veteran has presented with complaints of not hearing well when there is background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Prior to July 12, 2013, a compensable rating for bilateral hearing loss is denied.

From July 12, 2013, an evaluation of 10 percent, but no higher, for bilateral hearing loss is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


